People v Johnson (2016 NY Slip Op 01260)





People v Johnson


2016 NY Slip Op 01260


Decided on February 23, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 23, 2016

Tom, J.P., Andrias, Moskowitz, Richter, JJ.


284 9544/89

[*1]The People of the State of New York Respondent,
vEmanuel Johnson, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Abigail Everett of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (James Wen of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered March 18, 2015, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law Article 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion when it declined to grant a downward departure (see People v Gillotti, 23 NY3d 841 [2014]). The mitigating factors cited by defendant were adequately taken into account by the risk assessment instrument
or outweighed by aggravating factors, including the seriousness of underlying offense and defendant's violent criminal history.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 23, 2016
CLERK